Citation Nr: 9905269	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-11 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1956 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that held that new and material evidence had not 
been received to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  

A May 1990 rating decision denied service connection for 
tinnitus.  In July 1990 the veteran's representative 
submitted a statement indicating the belief that service 
connection for tinnitus was warranted.  The Board construes 
this as a notice of disagreement with the May 1990 denial of 
service connection for tinnitus.  The issue of entitlement to 
service connection for tinnitus is referred to the RO for 
appropriate appellate development, including the issuance of 
a statement of the case.  

In his substantive appeal, received in July 1998, the veteran 
indicated a belief that Meniere's disease was related to 
active service.  The issue of entitlement to service 
connection for Meniere's disease is referred to the RO for 
its consideration.  


FINDINGS OF FACT

1.  An October 1991 Board decision denied service connection 
for bilateral hearing loss.  

2.  Evidence received since the October 1991 Board decision 
is new and bears directly and substantially on whether the 
veteran's bilateral hearing loss was incurred during his 
active service and is so significant that it must be 
considered in order to decide the claim.  



CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. §§  5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for service 
connection for bilateral hearing loss.  With respect to this 
claim, the Board finds, as discussed below, that he has 
submitted new and material evidence.  

The evidence of record prior to the October 1991 decision 
denying service connection for bilateral hearing loss 
reflects that the National Personnel Records Center had 
reported that the veteran's service medical records had been 
lost in a fire.  It further reflects that there were no 
Surgeon Generals Office records available and that morning 
reports did not mention the veteran.  Also of record was an 
August 1988 private medical report that reflects that the 
veteran had bilateral hearing loss that was considered to be 
a mild disability.

The record also contained lay statements and the veteran's 
report with respect to inservice events that he believed 
resulted in his hearing loss.  

Service connection was denied by the October 1991 Board 
decision on the basis that hearing loss was not demonstrated 
during service and that sensorineural hearing loss shown 
after service was not demonstrated to be of service origin.  

Subsequent to the October 1991 Board decision additional 
private treatment records have been associated with the 
record as well as additional lay statements.  The veteran was 
also afforded a February 1998 VA audiology examination and a 
March 1998 VA ear examination.  The reports of these 
examinations reflect that the veteran had bilateral hearing 
loss, worse on the left.  The March 1998 report reflects the 
impression that the greater hearing loss on the left could be 
significant with right-handed shooting during the military or 
it could be consistent with left-sided Meniere's disease.  It 
further indicates that tinnitus, reported to have existed in 
the military, could be significant as well.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a claim for service connection was previously 
denied, a veteran must submit new and material evidence in 
order to reopen his claim.  Manio v. Derwinski, 
1 Vet.App. 140, 145 (1991); 38 U.S.C.A. § 5108.  New evidence 
is evidence that was not previously submitted to agency 
decision makers, and that is neither cumulative nor 
redundant.  38 C.F.R. § 3.156(a).  As a general rule, the 
credibility of evidence is presumed when determining whether 
to reopen a claim.  Justice v. Principi, 3 Vet.App. 510, 513 
(1992).  Material evidence is "relevant and probative of the 
issue at hand."  Id. at 512.  

The reports of the February and March 1998 VA audio and ear 
examinations are new evidence and they are material because 
they are relevant and probative of the issue at hand in that 
they reflect that the veteran has bilateral hearing loss 
disability for VA purposes and the latter indicates the 
possibility of significance between the veteran's inservice 
shooting and the current asymmetry of his hearing loss.  
Although the March 1998 examination report is inconclusive, 
it is significant in raising the question of the inservice 
shooting having some relationship to the veteran's bilateral 
hearing loss.  Further, the Board concludes that it is 
significant enough that it must be considered in order to 
fairly decide the veteran's claim.  Therefore, the claim is 
reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  


REMAND

The August 1988 letter from George H. Batchelor, M.D., 
reflects that he had seen the veteran one year prior.  
However, treatment records relating to the earlier visit have 
not been associated with the record on appeal.  

The March 1998 VA ear examination reflects that the veteran 
reported a 20-plus year history of having an inner ear 
disorder and being started on Antivert.  While it is unclear, 
this infers that the veteran has been prescribed medication 
for an inner ear disorder for over 20 years and records 
relating to this treatment may be relevant to his current 
claim for bilateral hearing loss.  The earliest medical 
evidence of record is dated in 1988.  The March 1998 report 
also indicates that an electronystagmogram was recommended to 
differentiate the cause of the veteran's hearing loss.  A 
report relating to this testing, dated in April 1998, is of 
record, but it is unclear if this report has been reviewed 
for the purpose of differentiating the cause of the veteran's 
hearing loss.  

In light of the above, the Board believes that additional 
development is required prior to further appellate review.  
Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
bilateral hearing loss since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, including 
records from George H. Batchelor, M.D., 
that are not currently of record.  

2.  Then, the RO should arrange for a VA 
otolaryngology examination by a board-
certified specialist, if available, to 
determine the etiology of any currently 
identified hearing loss.  All indicated 
studies, including audiology examination, 
should be performed and all findings 
reported in detail.  The veteran's claims 
file must be made available to the 
examiner prior to the examination.  The 
otolaryngology examiner should obtain a 
detailed history from the veteran 
concerning his hearing and noise 
exposure, both during service and after 
service, and offer an opinion as to 
whether it is as likely as not that any 
current hearing loss is etiologically 
related to acoustic trauma experienced by 
the veteran during service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal on a 
de novo basis.  

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate 

consideration, if otherwise in order.  In taking this action, 
the Board implies no conclusion, either legal or factual, as 
to the ultimate outcome warranted.  No action is required of 
the veteran until he is otherwise notified. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

